Citation Nr: 1047341	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Daniel J. Lipsman, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction is with the New York RO.

In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  During the hearing, he waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  

In May 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service treatment records show a diagnosis of myopia during 
the Veteran's active service, which is considered a congenital or 
developmental defect; no other eye disorder was shown.

2.  A current bilateral eye disorder is not causally related to 
the active service.  


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010); 
VAOPGCPREC 82-90.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Upon entry into service, clinical evaluation of the Veteran's 
eyes was normal, as reflected on the July 1963 pre-induction 
report of medical examination.  Additionally, visual acuity was 
20/200 uncorrected in both eyes and 20/20 corrected in both eyes.  

Thereafter, the Veteran reported having or had previous eye 
trouble on his July 1966 report of medical history.  He explained 
that when he was twelve years old, his optometrist advised him to 
have a sty removed from his eyelid, but he did not have the 
operation.  Clinical evaluation of his eyes were noted as being 
normal on the July 1966 report of medical examination at 
induction and visual acuity was recorded as 20/200 uncorrected 
vision in both eyes and 20/20 corrected vision in both eyes.  

In September 1967, the Veteran underwent an in-service eye 
examination.  Visual acuity testing revealed 20/400 uncorrected 
vision in both eyes and 20/20 corrected vision in both eyes, with 
his previous eye prescription provided by VA.  After additional 
testing, the Veteran was diagnosed with myopia.  A second visual 
acuity test (undated) reports distant vision as being 20/200 
uncorrected vision in both eyes and 20/20 corrected vision in 
both eyes.  

Upon discharge from service, the Veteran again noted that he has 
or previously had eye trouble on his February 1969 report of 
medical history at separation, but the February 1969 report of 
medical examination at separation reported normal eyes, with the 
VA examiner noting that he wore eyeglasses.  Therefore, no 
chronic eye disorder, other than myopia, was shown during 
service.

After discharge from service, post service treatment records 
reflect complaints and treatment for multiple bilateral eye 
disorder but not for more than 10 years after discharge.  
Specifically, in September 1979, more than a decade after 
discharge, private treatment records note complaints of a sudden 
onset of loss of vision.  This is the first documented post-
service eye disorder noted in the record.

The September 1979 private medical report stated that upon 
admission, the Veteran's visual acuity was 20/200 in the right 
eye and 20/25 in the left eye.  The anterior segments were 
normal, but the right retina was detached superiorly and 
temporally from a posterior round hole.  There was also a large 
area of lattice degeneration inferiorly with an old spontaneously 
resolved detachment inferiorly.  Similar process was present in 
the left eye with extensive lattice degeneration inferiorly and 
supranasally.  

The Veteran was diagnosed with retinal detachment in the right 
eye and lattice degeneration in the left eye.  A sclera buckling 
procedure was performed in the right eye and cryoretinopexy was 
performed in the left eye.  The September 1979 private treatment 
note stated that he tolerated the procedure extremely well and at 
the time of the discharge, the right eye was fully reattached.  

There are no further documented eye disorders noted until 
September 2003, when the Veteran was evaluated by a local ear and 
eye infirmary.  The report noted his history of a retinal 
detachment in the right eye, repaired in 1979, along with 
cryotherapy in the left eye for peripheral retinal degeneration 
and tears.  

After ophthalmic, slit-lamp, and funduscopic examination testing, 
the private physician diagnosed the Veteran with peripheral 
retinal degeneration with old retinal detachment in the right eye 
and cryo in the left eye with a stable right eye retina; mild 
pigmentary changes in the macula of the right eye, which may be 
related to his macula off retinal detachment; and "glaucoma 
suspect."  It was recommended that he follow up with visual 
field testing and an evaluation for glaucoma and cataracts.  

In May 2004, the Veteran was diagnosed with posterior subcapsular 
cataracts.  In August 2007, cataract extraction of both eyes was 
performed, and August 2007 and September 2007 post cataract 
extraction private treatment records note a diagnosis of 
bilateral pseudophakia, status post phacoemulsification with 
intraocular lens (IOL).  

By April 2008, the Veteran was diagnosed with pseudophakia, 
status post cataract extraction with IOL of both eyes, 
keratoconjunctivitis sicca (KCS) (dry eye syndrome) of both eyes, 
and left eye posterior capsular opacification (PCO) (secondary 
cataract).  

Similarly, in August 2009, he was diagnosed with right eye 
glaucoma suspect; right eye status post retinal detachment, laser 
repair; right eye KCS; right eye pseudophakia, status post 
cataract extraction with IOL; left eye glaucoma suspect; left eye 
status post retinal detachment, laser repair; left eye KCS; and 
left eye pseudophakia, status post cataract extraction with IOL.  
Importantly, none of the health care providers associated any of 
the diagnoses with service.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").   

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
this his symptoms relating to his bilateral eye disorder have 
been continuous since service.  Specifically, at the April 2010 
hearing, he testified that his poor vision from childhood and 
into his active military service caused his current bilateral eye 
disorder.  He further added that being subjected to gas in 
service also caused eye problems.  He asserts that service 
connection is warranted for his bilateral eye disorder.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of his 
bilateral eye disorder after service separation.  Further, the 
Board concludes that his assertion of continued symptomatology 
since active service, while competent, is not credible.  

First, although not determinative, the multi-year gap between 
discharge from active duty service (1969) and initial reported 
symptoms of a bilateral eye disorder in 1979 (approximately 10 
years) is significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

In addition, at the time he received initial medical treatment 
for an eye disorder in 1979, it was characterized as a "sudden 
onset," suggesting an acute event rather than an on-going 
chronic disorder.

Second, the Board notes that the Veteran's reported history 
regarding what occurred in service, and regarding continued eye 
symptoms since service is inconsistent with the other evidence of 
record, and is self-contradictory.  While he now maintains that 
his bilateral eye disorder began in service, the separation 
examination was pertinently negative.  

Further, even his recent account of what happened in service has 
been inconsistent.  When filing his informal claim for 
compensation benefits in June 2004, the Veteran alleged that his 
pre-existing eye disorder (poor eyesight) was aggravated by being 
a clerk typist during service; however, in his October 2004 
notice of disagreement, he asserted that his pre-existing poor 
eyesight was aggravated by removing his gas mask during a 
practical exercise in a gas room.  He explained that the 
experience was one of heat to the skin, extreme burning and 
tearing of the eyes, with vision being blurred afterwards.  

In addition, at the April 2010 hearing, the Veteran testified 
that his current eye disorder, namely cataracts, is due to poor 
eyesight - a childhood eye disorder - that led to the retinal 
detachment and lattice deterioration.  He also indicated that the 
gassing during his basic combat training caused his current 
bilateral eye disorder.  These variations have not been 
explained, and they reduce the credibility the Board can attach 
to the Veteran's historical account.  

As such, the Board finds that the Veteran's current recollections 
and statements made in connection with his claim for benefits to 
be of lesser probative value than the normal discharge 
examination and absence of treatment records for a considerable 
time after service.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not been 
established either through the medical evidence or through the 
Veteran's statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against attribution of the 
Veteran's bilateral eye disorder to active duty, despite his 
contentions to the contrary.

In December 2009, the Veteran was afforded an eye examination.  
He reported to the VA examiner being nearsighted since childhood 
and wearing glasses since he was eleven years old.  He also 
informed the examiner of his sclera buckle surgery and cryo 
treatment performed due to retinal detachment and lattice 
degeneration, as well as cataracts extraction.  

Visual acuity testing revealed 20/25 uncorrected vision in the 
right eye and 20/40 uncorrected vision in the left eye.  
Corrected vision was noted as being 20/20 in both eyes.  Slit 
lamp examination testing reflected right hyperphoria, no 
diplopia, full central visual field in the right eye and a 
deficit in the supratemporal quadrant.  He demonstrated full 
motility, but lids and conjunctivae were both cloudy.  

The VA examiner also noted that his corneas had rapid tear break-
up with surgical scars in the right eye.  Pupils were equal, 
round, and reactive to light, with no afferent papillary defect 
(APD).  Funduscopic examination testing revealed posterior 
chamber intraocular lens (PCIOL) in both eyes and posterior 
vitreous detachment (PVD) in the right eye.  There was also noted 
buckling in the periphery part of the right eye and extensive 
scarring in that area of both eyes.  

After a review of the claims file, as well as soliciting a 
subjective history from the Veteran, the VA examiner determined 
that the Veteran's myopia was present since childhood and 
constituted a risk factor for retinal detachment, but the retinal 
detachment in the right eye and left eye were not related to 
active service.  

The VA examiner explained that there is no history of trauma or 
evidence of comorbidity that would have brought about the retinal 
detachment, and furthermore, "exposure to gas does not cause 
retinal detachment."  He further added that bilateral senile 
cataracts is not brought on by trauma or chemical exposure, but 
rather "advanced age . . . ."  

Turning to the Veteran's glaucoma suspect, the VA examiner opined 
that if glaucoma was present since the Veteran's youth, then the 
stability of the findings would rule out the diagnosis; however, 
there is no basis to speculate that exposure to gas in the 
Veteran's youth would bring about optic nerve changes later in 
life.  Finally, he concluded that the Veteran's tear film 
deficiency was most likely an age-related condition.  He 
explained that there was no basis to speculate that exposure to 
gas in the Veteran's youth would bring about tear film deficiency 
later in life.  

The Board finds that the VA examiner's December 2009 medical 
opinion does not support the Veteran's claim.  The VA examination 
report clearly states that the claims file was available and 
reviewed.  The examiner reviewed the subjective history and 
clinical findings and rendered an opinion, which the Board finds 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

In addition, the opinion is consistent with the Veteran's service 
treatment records.  There is no contrary medical opinion or 
medical evidence in the record, and neither the Veteran nor his 
agent have identified or alluded to such medical evidence or 
opinion.  Thus, the Board considers this opinion adequate, and 
service connection for a bilateral eye disorder must be denied.  

To the extent that the Veteran claims myopia, the Board notes 
that it is a congenital or developmental defect defined as a 
reduced ability to see distant objects clearly, although near 
objects are seen clearly.  It results when the visual image is 
focused in front of the retina rather than on it.  See Dorland's 
Illustrated Medical Dictionary 1994 (30th ed. 2003).  

Generally, congenital or developmental defects are not diseases 
for VA compensation purposes. 38 C.F.R. § 3.303(c); see also 38 
C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  In the absence of a superimposed disease or injury, 
service connection may not be allowed for congenital defects or 
refractive errors of the eyes, even if visual acuity decreased in 
service, as these are not diseases or injuries within the meaning 
of applicable legislation relating to service connection.  Id.  

Thus, VA regulations specifically prohibit service connection for 
either a congenital defect or a refractive error of the eye 
unless such a defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may 
not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a superimposed 
disease or injury).  

Here, the Veteran's disorder is a congenital defect and even if 
it is not, the medical records are negative for evidence of 
aggravation by a superimposed disease or injury.  Therefore, 
service connection for myopia is not warranted.

The Board notes that the Veteran appears to assert that he was 
exposed to mustard gas during his service, which caused his 
current bilateral eye disorder.  See hearing transcript, p. 12.  

As for the Veteran's claim of exposure to mustard gas, pursuant 
to 38 C.F.R. § 3.316, exposure to certain specified vesicant 
agents during active service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances:  (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding 
mesothelioma), or squamous cell carcinoma of the skin; (2) full-
body exposure to nitrogen or sulfur mustard or Lewisite during 
active military service together with the subsequent development 
of a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute nonlymphocytic 
leukemia.  

In this case, the Veteran does not have one of the eye 
disabilities under 38 C.F.R. § 3.316 and furthermore, he has 
failed to identify a specific incident in which he was exposed to 
mustard gas during his period of service, other than a vague 
statement that such occurred during a training exercise.  As 
such, the presumptive provisions of 38 C.F.R. § 3.316 is not 
applicable in this case.  

The Board also acknowledges that the Veteran submitted internet 
articles discussing retinal tear and detachment.  Assuming, 
arguendo, that the internet articles rise to the level of a 
medical article or medical treatise, the Board notes that the 
Court has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In short, articles and treatises tend to be general in nature and 
to not relate to the specific facts in a given Veteran's claim.  
In the present case, the articles submitted by the Veteran fall 
into this (general) category.  Further, the articles are not 
combined with an opinion of a medical professional.  Therefore, 
this evidence is not material as to the issue of whether his 
bilateral eye disorder is related to service.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran and that his bilateral eye disorder, is related to 
his service; however, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

While lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation, an eye disorder requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Veteran does not have any specialized training in this 
regard.  Thus, the Board rejects his assertions claiming a nexus 
to service.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral eye disorder, 
and the benefit-of-the-doubt rule is not for application and the 
appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records from September 1979 to December 
2009.  

Further, the Veteran submitted private treatment records dated 
January 2001 to October 2008.  Moreover, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in April 2010.  Next, a 
specific VA medical examination and opinion pertinent to the 
issue on appeal was obtained in December 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his agent has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral eye disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


